COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-03-135-
CV



IN RE GARY AND CYNTHIA 							 RELATORS

PERALES AND HILDA FLORES

PEREZ	



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered Relators’ application for emergency stay and petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, Relators’ application for emergency stay and petition for writ of mandamus is denied.

Relators shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
:	HOLMAN, J.; CAYCE, C.J.; and GARDNER, J.



DELIVERED: May 19, 2003

FOOTNOTES
1:See 
Tex. R. App. P. 47.1
.